internal_revenue_service number release date index number --------------------- --------------------------------------- --------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita b04 plr-128436-08 date date legend ------------------------------------------------------------------------ ------------- ----------------------------------------- ------------- ---------------------------- -------------------------------- ------------------------------------------------------------------------ taxpayer ------------------------------------------------------------------------------------------------------------- state a llc1 state b corporation trust llc2 ---------------------------------------------------------------------------------------------------------- individual a x date buyer dollar_figurec year dollar_figured e dollar_figuref dollar_figureg --------------- ------------------------------ ------------------- ------------------------------------------------- --------------- ------- --------------- ---- --------------- -------------- dear -------------- this is in reply to a letter dated date submitted by your authorized representative requesting a ruling under sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations sec_15a c ii provides for use of an alternative method of basis recovery in circumstances involving contingent payment installment_sales of property facts plr-128436-08 taxpayer is a state a limited_liability_company that is treated as a partnership for federal_income_tax purposes taxpayer was formed by two members who collectively own percent of taxpayer llc1 is a state b limited_liability_company that is treated as a partnership for federal_income_tax purposes and own sec_75 percent of taxpayer llc1 is owned by corporation trust and llc2 individual a owns the remaining percent interest of taxpayer taxpayer uses the accrual_method of accounting for federal_income_tax purposes and files its return on a calendar_year basis taxpayer designed and manufactured x on date buyer purchased substantially_all the assets of taxpayer pursuant to an asset purchase agreement purchase agreement under the terms of the purchase agreement the buyer agreed to pay taxpayer a cash purchase_price assume certain liabilities of taxpayer and pay taxpayer a contingent purchase_price the contingent purchase_price component consists of four contingent earn-out payments over four tax years to be determined by a percentage of business revenue as defined in the purchase agreement specifically the first contingent payment is based on a specified percentage of business revenue exceeding a threshold_amount plus a specified percentage of business revenue in excess of a second threshold_amount contingent payments two three and four are based on a computation allowing for the lesser_of a specified percentage of current_year business revenue exceeding a threshold_amount or a specified percentage of aggregate business revenue earned over the preceding years of the purchase agreement exceeding a threshold_amount thus the exact amount to be received by taxpayer under the earn-out provisions is contingent on business revenue initially taxpayer computed a total maximum selling_price of dollar_figurec for its year federal_income_tax return which included a maximum earn-out amount of dollar_figured taxpayer based its estimate of the maximum earn-out payments_to_be_received during the term of the installment_obligation on historical data and earning trends taxpayer submitted its private_letter_ruling request before the date including extensions that its return for year was due ruling requested taxpayer submits that the normal basis recovery rules of sec_15a_453-1 and will substantially and inappropriately defer recovery_of basis and will result in a substantial distortion of taxpayer’s income accordingly taxpayer requests a ruling that it be permitted to use an alternative method of basis recovery as provided under sec_15a_453-1 taxpayer proposes to allocate the same ratio of basis to each installment_payment as that installment_payment bears to the estimated amount of aggregate payments_to_be_received by taxpayer during the four-year term of the installment_obligation plr-128436-08 law and analysis sec_453 of the code provides as a general_rule that except as otherwise provided in that section income from an installment_sale shall be taken into account under the installment_method for federal_income_tax purposes sec_453 of the code defines the term installment_sale as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 of the code defines installment_method as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price sec_453 of the code provides that the secretary_of_the_treasury shall prescribe regulations providing for ratable basis recovery in transactions where the gross_profit or the total_contract_price or both cannot readily be ascertained sec_15a_453-1 of the regulations defines the term contingent_payment_sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which the sale_or_other_disposition occurs the term contingent_payment_sale does not include transactions with respect to which the installment_obligation represents under applicable principles of tax law a retained_interest in the property which is the subject of the transaction an interest in a joint_venture or a partnership an equity_interest in a corporation or similar transactions regardless of the existence of a stated maximum selling_price or fixed payment term sec_15a_453-1 further provides rules for allocating a taxpayer's basis to payments received and to be received in a contingent_payment_sale the rules distinguish between contingent_payment_sales for which a maximum selling_price is determinable sales for which a maximum selling_price is not determinable but the time over which payments will be received is determinable and sales for which neither a maximum selling_price nor a definite payment term is determinable sec_15a_453-1 provides that when a stated maximum selling_price cannot be determined as of the close of the taxable_year in which a sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sales_price agreement is fixed the taxpayer’s basis inclusive of selling plr-128436-08 expenses shall be allocated to the taxable years in which payment may be received under the agreement in equal annual increments sec_15a_453-1 provides that a taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis to demonstrate that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis the taxpayer must show a that the alternative method is a reasonable method of ratably recovering basis and b that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule the taxpayer must receive a ruling from the internal_revenue_service before using an alternative method of basis recovery in addition sec_15a_453-1 provides guidelines as to what type of data is acceptable in demonstrating that application of the normal basis recovery rule would substantially and inappropriately defer recovery_of the taxpayer's basis the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profits or other factual data that are subject_to verification the taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special circumstances a reasonable projection may be acceptable if the projection is based upon a specific event that already has occurred taxpayer has represented that it is reasonable to assume an overall decline in revenue throughout the four-year installment period due to increased competition in the marketplace and the overall decline in the current economic environment taxpayer has demonstrated based on contemporaneous business revenue estimates that it expects to receive only about e percent of the maximum earn-out payment it originally projected taxpayer proposes to ratably recover basis over the four-year installment period and to use dollar_figuref as the total maximum selling_price which includes a maximum earn-out amount of dollar_figureg under this proposed method taxpayer will recover basis at a rate at least twice as fast as under the normal basis recovery rule conclusion based on the information submitted and the representations made we conclude that application of the normal basis recovery rule_of sec_15a_453-1 would substantially and inappropriately defer recovery_of taxpayer's basis in the property sold and that the use of the proposed alternative method of basis recovery will result in basis recovery at a rate at least twice as fast as the rate at which basis would be recovered under the normal basis recovery rule the proposed alternative method of basis recovery plr-128436-08 represents a reasonable method of basis recovery accordingly the taxpayer's use of the proposed alternative method of basis recovery is approved the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael j montemurro branch chief branch income_tax accounting cc
